DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 58 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1 (line 12) and claim 9 (line 16), the phrase “convex meniscus” is considered to be confusing. The description for a meniscus basically 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takemoto (U.S. Patent Pub. 2018/0045929 A1).

With respect to claim 1 and wherein claim 9 recites the claimed invention of claim 1, Takemoto discloses the claimed invention (as noted for example in Figure 5; Embodiment 3 description beginning on page 6, paragraph [0062]; and the data tables for Embodiment 3, on page 9, paragraphs [0068] to page 10), wherein a zoom lens system, comprising, in order from an object side to an image side: a first lens group (B1) having positive power; a second lens group (B2) having negative power; a third lens group (B3) having positive power; a fourth lens group (B4) having negative power; a fifth 
With respect to claim 9, the further recitations included in the claimed invention are:
“An imaging device configured to output an optical image of an object as an electrical image signal, the imaging device comprising: a zoom lens system configured to form the optical image of the object; and an imaging element configured to convert the optical image formed by the zoom lens system into the electrical image signal, wherein the zoom lens system …..”. Please note that Takemoto discloses an imaging device as recited, as noted for example on page 1, paragraphs [0001] to [0010]; also note Figure 9 and on pages 5-6, paragraphs [0058] to [0059].

With respect to claim 6, the zoom lens system according to claim 1, wherein the fourth lens group (B4) includes one lens element. Please note Figure 5, for example.



With respect to claim 8, the zoom lens system according to claim 1, wherein the third lens group (B3) includes a diaphragm (SP). Please note in Figure 5.


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or fairly suggest the claimed subject matter of a zoom lens system, wherein the combination of claimed structure and claimed conditional statement, which must be met are recited. Specifically, these claims recite conditional statements which must be met.
It should be noted that claims 3 and 4 could not be calculated, as required values necessary were not available. Therefore, they are indicated as reciting allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN A LESTER/Primary Examiner
Art Unit 2872